Case 1:17-cr-00630-ER Document 356 Filed 01/21/21 Page 1of1

RASKIN @ RASKIN MARTIN R. RASKIN

Attorneys at law mraskin@raskinlaw.com
JANE SERENE RASKIN

jraskin@raskinlaw.com

January 21, 2021

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. David Pike, No. 17-cr-630 (ER)
Dear Judge Ramos:

This firm represents David Pike who has been charged in a criminal information with conspiracy
to commit bank fraud in violation of Title 18 USC §371. Bail has been set at $500,000 personal
surety and, among other standard conditions, Mr. Pike’s travel is restricted to the Southern District
of Florida and the Eastern and Southern Districts of New York. Mr. Pike has complied with all
conditions of his bond.

Mr. Pike would like to travel with his family to Carolina, Puerto Rico for his wife’s aunt's
94" birthday celebration. Travel would be from March 27 to April 3, 2021. Mr. Pike discussed
this with his Pretrial Services Officer, Nora Heredia-Burgos, who has no objection to such
travel. He will, of course, provide a full itinerary to PTS prior to travel.

I discussed this matter with Assistant US Attorney Nick Folly, who advises that the government
takes no position on this request.

Therefore, it is respectfully requested that the court enter an order allowing Mr. Pike to travel to
Carolina, Puerto with his wife and sons between March 27 to April 3, 2021, upon advance notice
to Pretrial Services.

Respectfully yours,

/s/Martin R. Raskin
MARTIN R. RASKIN

MIAMI 201 Alhambra Circle, Suite 1050\ Coral Gables, Florida 33134 \ Telephone 305 444 3400
NAPLES 7400 Tamiami Trail North, Suite 101\ Naples, Florida 34108 | Telephone 239 431 6041
